Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-17 Filed12/03/18
                                       220 Filed   07/01/20 Page
                                                             Page1 1ofof1 1PageID
                                                                            PageID#:#:5644
                                                                                       7980


  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
 ALLSTATE INSURANCE COMPANY, ALLSTATE FIRE AND CASUALTY INSURANCE                  X
 COMPANY, ALLSTATE INDEMNITY COMPANY, ALLSTATE NEW JERSEY                          )
 INSURANCE COMPANY, ALLSTATE NEW JERSEY PROPERTY AND CASUALTY                      )
 INSURANCE COMPANY, ALLSTATE PROPERTY AND CASUALTY INSURANCE                       )
 COMPANY, AND NORTHBROOK INDEMNITY COMPANY,                                        )
                                                                                   )
                                    Plaintiffs,
                                                                                   )
            -against-                                                              )
                                                                                     CERTIFICATE
                                                                                   )
 ARTUR AVETISYAN, ZINOVY AYZENBERG, DANIEL BATUROV, ALEXANDER                        OF DEFAULT
                                                                                   )
 BLANTZ, ALEXANDR CHERNYSHEV, LEVY DAVIDOV, TATYANA FEDEROV, OLGA
                                                                                   )
 GINDINOVA, JANE GOMBERG, NAUM GOMBERG, ANNA GORBACHEVA, LENNY                        1:17-CV-4275
                                                                                   )
 KAGAN, ALBERT KHAIMOV, MURDAKHAY KHAIMOV, YEFIM KLIKSHTEYN,                          (LDH)(RML)
                                                                                   )
 ZLATISLAV KOMISARCHIK, ALEXANDRA MATLYUK, GREGORY MILLER,
                                                                                   )
 EDWARD MOLDOVANKSY, INESSA MUCHNIK, SERGE OGAN, IGOR SARNOV,
                                                                                   )
 BRUNO SKAPARS, ACE ORTHOPEDIC SERVICES, INC., ADVANCED ORTHOPEDIC
                                                                                   )
 SOLUTIONS INC., ADVANCED PHARMACY, INC., ALMATCARE MEDICAL SUPPLY
                                                                                   )
 INC., AOM MEDICAL SUPPLY, INC., AVA CUSTOM SUPPLY INC., BA2RO INC.,
                                                                                   )
 DAILY MEDICAL EQUIPMENT DISTRIBUTION CENTER, INC., EAST 19 MEDICAL
                                                                                   )
 SUPPLY CORP., GERRITSEN MEDCARE INC., HELPFUL MEDICAL SUPPLY, CORP.,
                                                                                   )
 LENEX SERVICES INC., LIDA’S MEDICAL SUPPLY INC., LIFE EQUIPMENT INC.,
                                                                                   )
 MED EQUIPMENTS SERVICE, INC., ORION SUPPLIES INC., PROMPT MEDICAL
                                                                                   )
 SUPPLY INC., RIGHT CHOICE MEDICAL SUPPLY INC., SKAPARS HEALTH
                                                                                   )
 PRODUCTS INC., SMART CHOICE MEDICAL SUPPLY, INC., TOP Q INC., VOORHIES
                                                                                   )
 HEALTH CARE PRODUCTS, INC., WELL CARE MEDICAL EQUIPMENT LLC, XVV,
                                                                                   )
 INC., IGAL BLANTZ, GALA TRADING INC., IG&NAT SERVICES, INC., JOHN DOES
                                                                                   )
 1 THROUGH 20 AND ABC CORPORATIONS 1 THROUGH 20,
                                                                                   )
                                   Defendants.                                     X

         I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern District

  of New York, do hereby certify that Defendant ARTUR AVETISYAN has not filed an answer or otherwise

  moved with respect to the above-captioned action as fully appears from the court file herein and from

  the Declaration of Lee Pinzow, annexed hereto. The default of Defendant ARTUR AVETISYAN is hereby

  noted pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.

  Dated: Brooklyn, New York
          December 3 2018
         ____________,
                                                       DOUGLAS C. PALMER, Clerk of Court

                                                           /s/Jalitza Poveda
                                                       By: _________________________
                                                              Deputy Clerk




                                                                                                  Exhibit 14
